DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restriction
Applicant’s election of claims 6-9, 11, and 12 in the reply filed on 07/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/02/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “setting the toner container inclined upwardly from the communicating port to the other side in the axial direction in a condition opening the cover to the first posture of the toner container” and “setting the toner container inclined downwardly from the communicating port to the other side in the axial 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the collecting side attached part 160, the supporting rail part 163, the biasing member 163B; the transmitting and receiving electrodes 165 and 166 shown in Figs. 18 and 19 (paragraph [0134]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 11-12are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “setting the toner container inclined downwardly from the other side in the axial direction to the communicating port”.  From this wording, the direction of downward inclination is not clear.  Is it downwards starting at the other side (axial end) of the toner container towards the communication port OR is it that the other end is lower than the end having the communication port? For the purpose of examination over prior art this limitation is interpreted downwardly such that the other axial end of the toner container is lower than the end having the communication port.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,256,194 to Nakajima et al..

Nakajima et al. teach: 
(claims 6 and 12)	An image forming apparatus comprising a container attachment device, the  container attachment device comprising: 
a toner container (1A) extended in an axial direction and formed so as to store a toner, and having a communicating port (4c) arranged one side in the axial direction to discharge or to introduce the toner; and 
an attached part (developer hopper 201A, Fig.3) to which the toner container is attached detachably along the axial direction (col. 7 lines 1-17) , 
wherein the attached part includes: 
a cover (15, Fig.3) opening/closing an opening for attaching/detaching the toner container; and 
an changing mechanism (return mechanism 201A, Fig.4) setting the toner container arranged horizontally in a condition opening the cover to a first posture of the toner container (Fig.8b) and setting the toner container in a condition closing the cover to a second posture of the toner container (Fig.9b).
an angle changing mechanism (201g′ of 201A) setting the toner container arranged horizontally in a condition opening the cover to a first posture of the toner container and setting the toner container inclined downwardly from the other side in the axial direction to the communicating port in a condition closing the cover to a second posture of the toner container, or setting the toner container arranged horizontally or inclined upwardly from the communicating port to the other side in the axial direction in a condition opening the cover to the first posture of the toner container and setting the toner container inclined downwardly from the communicating port to the other side in the axial direction in a condition closing the cover to the second posture of the toner container (Fig. 14b, col 19 lines 53-64).
(claim 11)	The container attachment device according to claim 6 wherein, the toner container includes (Fig.7a): a container body (1) formed in a cylindrical shape and including a helical conveying rib (1e) protruded to an inner side in a radial direction from an outer circumference face of the container body; and a cap (2+4) supporting one side in an axial direction of the container body rotatably around an axis and including the communicating port (4c) communicating with an inside of the container body (col. 8 lines 50-67), the attached part fixes the cap and supports the container body rotatably, the container body attached to the attached part conveys, by rotating rotated around an axis, the toner stored inside the container body toward the communicating port or the toner introduced from the communicating port to the inside the container body toward the other side in the axial direction (col. 7 lines 41-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 9,256,194 to Nakajima et al., as applied to claim 6 above, and further in view of US 10,558,168 to Ohkubo et al..

Regarding claim 7, Nakajima teaches the container attachment device according to claim 6 wherein, the attached part includes a supporting rail part (tray 201k) supporting the toner container slidably, the cover is provided so as to turn between a position opening the opening and a position closing the opening (Fig.9), but does not suggest the supporting rail part supported so as to rotate by opening/closing the cover.
Ohkubo discloses a guide rail 91, for a cartridge 9a, supported so as to rotate in upward and downward directions around a pivotal center G arranged at an  upstream end in the attachment direction of the cartridge, a mechanism (e.g. cam 29 + elastic member 30) converts opening/closing operation of a door D to rotating operation of the guide rail (Fig. 6a-6C, col. 10 lines 49-52).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of Nakajima by adding a supporting rail part supported so as to rotate in upward and downward directions around a rotation shaft arranged at a side of the communicating port, the angle changing mechanism converts opening/closing operation of a cover to rotating operation of the supporting rail part, as suggested by Ohkubo’s invention, for at least the purpose of facilitating placement of the toner cartridge in the attachment part while achieving space reduction (Okubo: col. 12 lines 1-12).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 9,256,194 to Nakajima et al., as applied to claim 6 above, and further in view of US 2021/0034007 to Tamaki et al..
Regarding claims 8 and 9, Nakajima does not suggest a displacement sensor as claimed.
Tamaki discloses powder amount detection unit 160 including a capacitance detection circuit 161 configured to detect capacitance between flat plate electrodes 65 and 66, mounted facing a waste toner bottle 91 attached to a waste toner bottle mount 90 of an image forming apparatus, according to the toner stored in the bottle.  Calibration curves can be stored to account for toner composition, positional deviations, temperature, etc.; attachment of the waste toner bottle can also be detected based on the capacitance (Figs. 10-15, [0086-0090]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of Ref1 to have a powder amount detection unit as suggested by Tamaki’s invention such that the container attachment device of claim 6 includes 
(claim 8)	a displacement sensor arranged to face to the toner container attached to the attached part to detect electrostatic capacity according to the toner stored in the toner container,
wherein the displacement sensor detects the electrostatic capacity varying among a not-attaching condition in which the toner container is detached from the attached part, a first attaching condition in which the toner container is set to the first posture, and a second attaching condition in which the toner container is set to the second posture, in the first attaching condition or the second attaching condition, the displacement sensor detects the electrostatic capacity varying in accordance with a quantity of the toner stored in the toner container;
(claim 9)	wherein the displacement sensor detects electric field change between a transmitting electrode and a receiving electrode arranged to face to each other across the toner container
for at least the purpose of detecting of an attachment condition of the toner container as well as accurately determining a toner amount remaining to enabling feedback to an operator for replacement of the toner container. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Arlene Heredia/Primary Examiner, Art Unit 2852